        Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 1 of 8

                                                                 USDCSDNY
                                                                 DOCUME~T
UNITED STATES DISTRICT COURT
                                                                 ELECTRfY\Jrr°'       . "· r L'V r
SOUTHERN DISTRICT OF NEW YORK                                      )c _.,_,_ , .... 1. ·1 ,..,.• ·• ·II.ED
                                                                 Dc.:   ,. ·u:
                                                                           .J.,
-----------------------------------x
                                                                 DATE       FILED:: r/#a/;z; :
JACINTO ORZUNA,

                       Plaintiff,                  18 Civ.       6677      (HBP)

      -against-                                    OPINION
                                                   AND ORDER
ZOCCOLA LLC d/b/a "Tavola",
NICHOLAS ACCARDI and
GIANCARLO DELLANZO,

                       Defendants.

-----------------------------------x


            PITMAN, United States Magistrate Judge:


            This matter is before me on the parties'                    joint applica-

tion to approve their settlement        (Letter of Justin Cilenti, Esq.,

to the undersigned, dated Sept. 24,         2018     (Docket Item ("D.I.")

10)   ( "Cilenti Letter")) .   All parties have consented to my

exercising plenary jurisdiction pursuant to 28 U.S.C. § 636(c).

            Plaintiff alleges that he was employed as a kitchen

worker and cook at defendants'       restaurant from approximately

September 2013 through approximately May 3, 2016 (Complaint,

dated July 25, 2018     (D. I. 1)   ("Compl. ")    '!I'll 20,   22).       Plaintiff

brings this action under the Fair Labor Standards Act                         ("FLSA"),

29 U.S.C. §§ 201 e t ~ - , and the New York Labor Law ("NYLL"),

claiming that defendants failed to pay him overtime premium pay

and spread-of-hours pay and failed to provide him with wage
        Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 2 of 8




notices and wage statements      (Compl.   ~~   23-34).   According to

plaintiff, defendants owe him approximately $32,000 in unpaid

wages, $32,000 in liquidated damages and $10,000 in statutory

damages for wage notice and wage statement violations           (Cilenti

Letter at 2) .

           Defendants deny plaintiff's claims and maintain that

plaintiff worked fewer hours than he claimed and received two

free meals per day (Cilenti Letter at 3).           Defendants also

contend that plaintiff is not entitled to liquidated damages

because they believed, in good faith, that they were paying

plaintiff proper overtime wages      (Cilenti Letter at 3).

           The parties agreed to the material terms of a settle-

ment and submitted their proposed settlement agreement for

judicial approval on September 24, 2018          (Settlement Agreement and

Release of Wage and Hour Claims, annexed to Cilenti Letter (D.I.

10-1)   ("Settlement Agreement")).       Because I did not preside over

a settlement conference in this case, my knowledge of the under-

lying facts and the justification for the settlement is limited

to plaintiff's counsel's representations in the letter submitted

in support of the settlement.

           The Settlement Agreement provides that defendants will

pay a total amount of $48,500 -- $32,000 to be paid to plaintiff

and $16,500 to be paid to plaintiff's counsel for fees and costs

                                     2
       Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 3 of 8



   in two equal payments of $24,250, the second payment to be

made within 30 days of the first        (Settlement Agreement~ A.l.)

          Court approval of an FLSA settlement is appropriate

          "when [ the settlement] [is] reached as a result of
          contested litigation to resolve bona fide disputes."
          Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376,
          at *12 (S.D.N.Y. Sept. 16, 2011).   "If the proposed
          settlement reflects a reasonable compromise over con-
          tested issues, the court should approve the settle-
          ment. " Id. (citing Lynn's Food Stores, Inc. v. United
          States, 679 F.2d 1350, 1353 n.8 (11th Cir. 1982)).

Agudelo v. E   &   D LLC, 12 Civ. 960 (HB), 2013 WL 1401887 at *l

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original)

"Generally, there is a strong presumption in favor of finding a

settlement fair,     [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement.''     Lliguichuzhca v. Cinema 60, LLC,    948 F. Supp.

2d 362, 365 (S.D.N.Y. 2013)     (Gorenstein, M.J.)    (internal quota-

tion marks omitted).      In Wolinsky v. Scholastic Inc.,     900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                In determining whether [a] proposed [FLSA] settle-
          ment is fair and reasonable, a court should consider
          the totality of circumstances, including but not lim-
          ited to the following factors:   (1) the plaintiff's
          range of possible recovery; (2) the extent to which the
          settlement will enable the parties to avoid anticipated
          burdens and expenses in establishing their respective
          claims and defenses; (3) the seriousness of the litiga-

                                    3
        Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 4 of 8




           tion risks faced by the parties; (4) whether the set-
           tlement agreement is the product of arm's-length bar-
           gaining between experienced counsel; and (5) the possi-
           bility of fraud or collusion.

(internal quotation marks omitted).        The settlement here satis-

fies these criteria.

           First, plaintiff's net settlement -- $32,000 after the

deduction of attorneys'     fees and costs -- represents more than

43% of his total alleged damages and 100% of plaintiff's claimed

unpaid wages.     This percentage is clearly reasonable.        See

Redwood v. Cassway Contracting Corp., 16 Civ. 3502          (HBP), 2017 WL

4764486 at *2   (S.D.N.Y. Oct. 18, 2017)     (Pitman, M.J.)    (net

settlement of 29.1% of FLSA plaintiffs' maximum recovery is

reasonable); Chowdhury v. Brioni America,        Inc., 16 Civ. 344

(HBP), 2017 WL 5953171 at *2      (S.D.N.Y. Nov. 29, 2017)     (Pitman,

M.J.)   (net settlement of 40% of FLSA plaintiffs' maximum recovery

is reasonable); Felix v. Breakroom Burgers        &   Tacos, 15 Civ. 3531

(PAE), 2016 WL 3791149 at *2      (S.D.N.Y. Mar. 8, 2016)     (Engelmayer,

D.J.)   (net settlement of 25% of FLSA plaintiff's maximum recovery

is reasonable).

           Second, the settlement will entirely avoid the expense

and aggravation of litigation.       Because the action settled prior

to the start of formal discovery, the parties will be able to




                                     4
       Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 5 of 8




avoid the protracted burden and expense of exchanging document

requests and taking depositions.

             Third, the settlement will enable the parties to avoid

the risk of litigation.    As counsel notes, plaintiff will receive

all of his alleged unpaid wages, $32,000, even after attorney's

fees and costs (Cilenti Letter at 3).       Plaintiff claims he is

entitled to an additional $32,000 in liquidated damages         (Cilenti

Letter at 2).     Defendants deny plaintiff's claim for liquidated

damages because they believe, in good faith, that they paid

plaintiff proper overtime wages     (Cilenti Letter at 3).      Given

this legal and factual dispute, the settlement will permit both

parties to avoid the risk associated with its resolution through

further litigation.

             Fourth, counsel represents that the settlement is the

product of arm's-length bargaining between experienced counsel.

There is no evidence to the contrary.

             Fifth, there are no factors here that suggest the

existence of fraud.     Counsel represents that the settlement was

agreed upon after extensive negotiations between the parties'

attorneys.

             Plaintiff also agrees to a release of defendants

limited to wage-and-hour claims     (Settlement Agreement~ C).          I

find this release permissible because it is narrowly tailored to

                                    5
         Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 6 of 8



wage-and-hour issues.      See Redwood v. Cassway Contracting Corp.,

supra, 2017 WL 4764486 at *3 (release of defendants "from any and

all wage and hour and/or notice claims" that could have been

brought permissible "because it is limited to claims relating to

wage and hour issues"); Yunda v. SAFI-G, Inc., 15 Civ. 8861

(HBP), 2017 WL 1608898 at *3       (S.D.N.Y. Apr. 28, 2017)      (Pitman,

M. J.)   ( release that is "limited to claims arising under the FLSA"

permissible); see also Santos v. Yellowstone Props.,           Inc., 15

Civ. 3986 (PAE), 2016 WL 2757427 at *l, *3         (S.D.N.Y. May 10,

2016)    (Engelmayer, D.J.); Hyun v. Ippudo USA Holdings, 14 Civ.

8706 (AJN), 2016 WL 1222347 at *3-*4        (S.D.N.Y. Mar. 24, 2016)

(Nathan, D.J.).

             Finally, the settlement provides that $500 will be paid

to plaintiff's counsel for out-of-pocket costs and $16,000 will

be paid to plaintiff's counsel as a contingency fee           (Cilenti

Letter at 3) .    Plaintiff's counsel's request for $500 in filing

fees and service of process is reasonable, and I approve it.                See

Nat'l Integrated Grp. Pension Plan v. Dunhill Food Equip. Corp.,

11 CV 3652    (MKB), 2014 WL 887222 at *10      (E.D.N.Y. Jan.   6, 2014)

(Report & Recommendation), adopted at, 2014 WL 883893 (E.D.N.Y.

Mar. 6, 2014)    ( "Filing fees and service of process are specifi-

cally included in the statute, and therefore plaintiffs here may

recover them."), citing 28 U.S.C. § 1920.

                                      6
             Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 7 of 8




                 I also find plaintiff's counsel's request for $16,000 -

- one-third of the total settlement after the deduction of

approved costs -- to be a reasonable and appropriate contingency

fee.         See Santos v. EL Tepeyac Butcher Shop Inc., 15 Civ. 814

(RA), 2015 WL 9077172 at *3 (S.D.N.Y. Dec. 15, 2015)               (Abrams,

D. J.)       (" [CJ ourts in this District have declined to award more

than one third of the net settlement amount as attorney's fees

except in extraordinary circumstances."), citing Zhang v. Lin

Kumo Japanese Rest. Inc., 13 Civ. 6667              (PAE), 2015 WL 5122530 at

*4     (S.D.N.Y. Aug. 31, 2015)       (Engelmayer, D.J.) and Thornhill v.

CVS Pharm., Inc., 13 Civ. 507           (JMF), 2014 WL 1100135 at *3

(S.D.N.Y. Mar. 20, 2014)          (Furman, D.J.); Rangel v.     639 Grand St.

Meat     &    Produce Corp., 13 CV 3234       (LB), 2013 WL 5308277 at *l

(E.D.N.Y. Sept. 19, 2013)          (approving attorneys' fees of one-third

of FLSA settlement amount, plus costs, pursuant to plaintiff's

retainer agreement, and noting that such a fee arrangement "is

routinely approved by courts in this Circuit").               Thus, plain-

tiff's counsel is awarded $16,000 as a contingency fee and $500

in out-of-pocket costs, for a total of $16,500.

                 Accordingly, for all the foregoing reasons, I approve

the settlement in this matter.            In light of the settlement, the




                                          7
         Case 1:18-cv-06677-HBP Document 12 Filed 03/22/19 Page 8 of 8




action is dismissed with prejudice and without costs.           The Clerk

is respectfully requested to mark this matter closed.


Dated:      New York, New York
            March 22, 2019
                                          SO ORDERED



                                           ?~~~
                                          HENRY PITMAN
                                          United States Magistrate Judge

Copies transmitted to:

All Counsel




                                      8
